ACCEPTED
                                                                                          13-15-00188-CV
                                                                          THIRTEENTH COURT OF APPEALS
                                                                                 CORPUS CHRISTI, TEXAS
                                                                                     7/9/2015 10:27:23 AM
                                                                                   CECILE FOY GSANGER
                                                                                                   CLERK

                    MCKIBBEN & VILLARREAL, L.L.P.
                                 ATTORNEYS AT LAW
                                    1100 TOWER II
                                                                    FILED IN
                              555 NORTH CARANCAHUA          13th COURT OF APPEALS
                                                         CORPUS CHRISTI/EDINBURG, TEXAS
                           CORPUS CHRISTI, TEXAS 78401-0841
                                     (361) 882-6611          7/9/2015 10:27:23 AM
                               TELECOPIER (361) 883-8353   CECILE FOY GSANGER
                                                                 Clerk
                                     July 9, 2015




Ms. Cecile Foy Gsanger
Clerk, Thirteenth Court of Appeals
Nueces County Courthouse
901 Leopard, 10th Floor
Corpus Christi, Texas 78401

      Re: Donnie Doyle Brown v. Corpus Christi Regional Transit Authority,
         No. 13-15-00188-CV

Dear Ms. Gsanger:

        I filed the Appellee’s Brief in the above-referenced case yesterday. I
noticed this morning that the brief’s citations to two decisions by the court of
appeals did not include the cases’ subsequent history. (We recently switched from
Westlaw to Lexis, and apparently copying a citation in Lexis does not
automatically include the case’s subsequent history. I didn’t notice the problem
until this morning.)
     Here are the proper citations of the cases in question, along with the page
numbers of the brief where they appear:

                           Case                                Page
Muñiz v. Cameron County, 2012 Tex. App. LEXIS 3816             6, 8, 12
(Tex. App.—Corpus Christi, May 10, 2012, pet. denied)

Tex. Dep’t of State Health Servs. v. Gonzalez, 2014 Tex. 6
App. LEXIS 13499 (Tex. App—Corpus Christi, Dec. 18,
2014, no pet. history)
Ms. Cecile Foy Gsanger
July 9, 2015                                                                              2
____________________________________________________________________________________________



               I apologize for the oversight. Please let me know if you require anything
        further from me to correct it.

                                          Sincerely,



                                          /s/ Ken Fields
                                          Ken Fields



        Cc: Ken Hannam
           Law Office of Ken Hannam
           Park Green Atrium
           4444 Corona Drive, Suite 119
           Corpus Christi, Texas 78411
              (by e-service)